Citation Nr: 1110262	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-17 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.

2.  Entitlement to an initial compensable disability rating for service-connected hearing loss.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to January 1963.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the October 2008 rating decision, the RO granted the Veteran's claims for service connection for tinnitus and hearing loss, evaluating the tinnitus as 10 percent disabling and the hearing loss as zero percent or noncompensably disabling.  The Veteran disagreed with the initial disability ratings for both claimed disabilities and perfected an appeal.  The Veteran initially sought to present testimony at a hearing before a Veterans Law Judge, but failed to appear at a December 2010 hearing at the RO.  

In a written submission dated February 2011, the Veteran notified the Board of his desire to withdraw his claims from appeal.


FINDINGS OF FACT

The Veteran stated in a written statement received by the Board on 7 February 2011 that he desired to withdraw his claims for increased disability ratings for service-connected hearing loss and tinnitus from appeal.


CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for tinnitus is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The issue of entitlement to service connection for hearing loss is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a written submission received at the Board on 7 February 2011, the Veteran stated that he intended to withdraw his claims for service connection for tinnitus and hearing loss.  Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a veteran.  Pursuant to 38 C.F.R. § 20.204, a veteran can withdraw his appeal, or any issue therein, in writing submitted to the Board and containing the Veteran's name and claims number.  The Veteran's 7 February 2011 submission contained the requisite information.  Therefore, pursuant to 38 C.F.R. § 20.204(b), the withdrawal of the Veteran's claims for increased disability ratings for service-connected tinnitus and hearing loss was effective upon receipt by the Board, or in this case, on 7 February 2011.  Thus, the Board has no jurisdiction to consider the two issues which have been withdrawn and they shall therefore be dismissed.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus is dismissed.

Entitlement to an initial compensable disability rating for service-connected hearing loss is dismissed.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


